DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 4, line 1, "claim 2" has been changed to --claim 1--;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
wherein the solicited user actions are collected from a sample size of the users that has a value that relates to the predicted actions in the machine learning model and that decreases over time.
Claims 4-10
For claim 11, the prior art fails to teach:
wherein the solicited user actions are collected from a sample size of the users that has a value that relates to the predicted actions in the machine learning model and that decreases over time.
Claims 12-15 are considered allowable based at least upon their dependence upon claim 11.
For claim 16, the prior art fails to teach:
wherein the solicited user actions are collected from a sample size of the users that has a value that relates to the predicted actions in the machine learning model and that decreases over time.
Claims 17-20 are considered allowable based at least upon their dependence upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emeli (NPL: “Robot Learning Through Social Media Crowdsourcing”) teaches solicited user actions (labels) on an object (Figure 5) but fails to teach that the sample size of users decreases over time.  It is noted that “decreases over time” is distinct from abruptly stopping the use of solicited user actions, e.g., once a training phase is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BOB PASCAL can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849